Citation Nr: 1814745	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a left leg above-the- knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1961 to November 1964.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction has since been transferred to the RO in Indianapolis, Indiana.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's left leg above-the-knee amputation was performed at the Indianapolis VA Medical Center.

2.  The record does not establish that the Veteran's treatment caused an additional disability, the Veteran's left leg above-the-knee amputation.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a left leg above-the-knee amputation have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking compensation under 38 U.S.C. § 1151 for a left leg above-the-knee amputation caused by a delay in treatment at the Indianapolis VA Medical Center.  He has argued that if VA doctors had performed a bypass procedure on his left leg prior to the February 2013 left leg amputation, the amputation of his left leg would not have been needed.

Under 38 U.S.C. § 1151, if VA hospitalization, medical treatment, or surgical treatment, results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, the veteran is entitled to compensation awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. § 3.361.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical treatment, or surgical treatment, proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical treatment, or surgical treatment, caused the veteran's additional disability or death, and that VA either: (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical treatment, or surgical treatment, without the veteran's informed consent.  See 38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures described in 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and it may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To determine whether there was informed consent, VA must consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32, which prove to be immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) (i.e., in emergency situations).  See 38 C.F.R. § 17.32(c).

VA treatment records include an October 2012 record which does not indicate that the Veteran was taken to the emergency room by his cardiologist or that his leg was in a bad condition.  An addendum to the record on October 5, 2012 indicates that paperwork was completed, indicating that the Veteran "can drive transport bus for seniors citizens."  The record indicates that the Veteran's work requires him to walk and he gets pain in his legs but denied chest pain, shortness of breath, lightheadedness and dizziness.  A record dated February 7, 2013 indicates "extremities: left foot - edematous, cool to touch, with reddened areas noted leg and foot; yellow fluid oozing from top of foot; little toe bluish in color; no palpable pulses."

The Veteran, his spouse, and his son have stated at the March 2017 hearing and in multiple statements that the Veteran reported to the VA emergency room multiple times before February 2013 with complaints of left lower extremity pain.  They state that the Veteran was sent home with pain medication because the doctors determined that he was not ready for surgery, relying on a recommendation from a doctor, who performed the Veteran's stent procedure in 2012, that he not have surgery within a year of the stent procedure.  The Veteran's son testified that he had to tell the doctors not to send the Veteran home but to care for his leg.  The Veteran's spouse stated that she spoke to the nurse about surgery in 2012 but that she said there were no openings.  The son testified that the surgeon told him that he commends him for putting his foot down and that he apologized for how far it had gotten.  The Veteran's spouse testified that their neighbors asked them why they kept sending the Veteran home and that she said she was doing what the doctor said.  The medical evidence of record does not corroborate these statements.

A record dated February 6, 2013 indicates that the Veteran had been doing well until January 6, 2013 when he developed severe left foot pain.  It notes that the Veteran had been followed by peripheral vascular (PV) who had recommended surgery but were waiting until the Veteran could stop clopidogrel treatment.  The record notes that he underwent stress myoview on January 10, 2013 and the findings represented a high risk study.  The Veteran continued to have severe leg pain and subsequently developed gangrene in his left foot requiring amputation.  

A February 7, 2013 record notes that the Veteran's left foot was painful and that he was being sent for further assessment.  The notes indicate that after discussion with Dr. K, the Veteran was considered low risk for his PV surgery and that they were aware of his inferior hypokinesis.

A record dated February 15, 2013 indicates that the Veteran was high risk for any intervention to restore perfusion to the left leg because of coronary artery disease and a compromised left ventricle.  The record indicates that the physician spoke with the Veteran, his wife, and his son, and that they have agreed to examine the left common femoral artery, perform an arteriogram, and, depending on results proceed with the amputation.

A record dated February 27, 2013 indicates that the Veteran had a significant history for severe PV disease and returned to the VA emergency department for increasing pain in the left lower extremity, worsening discoloration, confusion, and fatigue.  The record notes that the PV clinic saw the Veteran on February 20, 2013 for left lower extremity ischemia and determination for timing of the planned left above knee amputation; plans to move up the surgical date were discussed.  The record notes that the Veteran received pain medication and that improvement in pain was reported.  The record notes that the Veteran's left lower extremity was noted to have stable mid-tibial erythema, but found to have significant change in violaceous discoloration involving anterior aspect of foot heading toward medial ankle and that the foot had become malodorous.

In February 2015, a VA medical opinion was obtained related to the Veteran's left leg amputation to determine whether the Veteran's left leg amputation was a result of the VA's delay in treatment.  The examiner reviewed the record and noted that "given the limited options for bypass surgery and the severity of the peripheral vascular disease," that it was his opinion that it was "unlikely that the ultimate outcome [above-the-knee amputation] would have been different even if the surgery had occurred earlier in February.  Thus, the opinion indicates that there is no actual causation of an additional disability due to a delay in treatment in this case.

Given the reasoned negative opinion offered by the VA physician in February 2015 which relied on consideration of both the Veteran's medical history and current medical understanding of the risks and benefits of his condition, the Board finds that the February 2015 VA examiner's opinion is sufficient to decide this claim.  Importantly, this opinion is not contradicted by any probative evidence of record.

Although the Veteran, his spouse, and his son state that the VA physicians failed to provide treatment that he needed and that the delay caused the need for the Veteran's left leg above-the-knee amputation, the evidence of record does not support these contentions.  Other than the lay assertions, the evidence of record does not reflect that the Veteran's above-the-knee amputation was proximately caused by a delay in treatment.

The Board has considered the statements of the Veteran, his spouse, and his son.  While the Veteran, his spouse, and his son are competent to provide testimony or statements relating to symptoms or facts of events that they observed and within the realm of their personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor is it contended that the Veteran, his spouse, or his son has specialized education, training, or experience that would qualify them to render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issues in this case are outside the realm of common knowledge of a lay person because they involve complex medical issues that go beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran, his spouse, and his son have contended that the physician's delayed proper treatment of the Veteran and that the delay in treatment necessitated the amputation of the Veteran's left leg; however, as the statements are not supported by competent evidence (opinion evidence by an expert) of record, the statements are given no probative value.

In sum, the Board concludes that the preponderance of evidence is against a finding that the timing of VA treatment caused additional disability.  The probative competent medical evidence does not show that the Veteran required his left leg above-the-knee amputation because of treatment or any contended delay in treatment.  Importantly, and contrary to the lay contentions, the VA examiner concluded that the Veteran's disability was complicated by the severity of his PV disease and not due to a delay in treatment.  In the absence of competent evidence that demonstrates additional disability caused by VA, the Board concludes that the greater weight of the evidence is against the claim for entitlement to compensation for a left leg above-the-knee amputation and compensation under 38 U.S.C. § 1151 is not warranted, as the elements under 38 U.S.C. § 1151 have not been met.

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a left leg above-the-knee amputation is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


